110 T.C. No. 7



                     UNITED STATES TAX COURT



         BILL L. AND PATRICIA M. SPENCER, Petitioners v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent

        JOSEPH T. AND SHERYL S. SCHROEDER, Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



    Docket Nos. 16338-95, 22465-95.       Filed February 9, 1998.



          Held, inter alia, upon redetermination of the
     original amortizable bases of property owned by P's S
     corporations, amortization must be calculated using the
     bases of the property as reduced by previously allowed
     amortization deductions.




     Oliver C. Murray, Jr., and Stephen S. Ritchey, for

petitioners.

     Bonnie L. Cameron, for respondent.
                                - 2 -




     WELLS, Judge:    The instant cases were consolidated for

purposes of trial, briefing, and opinion, and will hereinafter be

referred to as the instant case.   Respondent determined

deficiencies in petitioners' Federal income tax, additions to

tax, and accuracy-related penalties as follows:

Bill L. and Patricia M. Spencer, docket No. 16338-95:

                                        Additions to Tax   Penalties
    Year          Deficiency            Sec. 6651(a)(1)    Sec. 6662

    1990                $696                    -            $139
    1991              41,396                 $10,335        8,279
    1992              32,479                    -           6,496

Joseph T. and Sheryl S. Schroeder, docket No. 22465-95:

                                        Additions to Tax   Penalties
    Year         Deficiency             Sec. 6651(a)(1)    Sec. 6662

    1991             $12,298                   -           $2,460
    1992               8,023                $1,731          1,605

     Unless otherwise indicated, all section references

are to the Internal Revenue Code in effect for the years in

issue, and all Rule references are to the Tax Court Rules of
                               - 3 -


Practice and Procedure.   After concessions1 by the parties, the

1
     In the notice of deficiency, respondent determined that
certain advances made by subchapter S corporations Spencer Pest
Control of South Carolina, Inc. (SPC-SC), and Spencer Pest
Control of Florida, Inc. (SPC-FL), to petitioners were taxable
distributions. Respondent concedes that the advances were, in
fact, loans made by the corporations to petitioners.
     Respondent further determined that petitioners were liable
for (1) additions to tax pursuant to sec. 6651 for failure to
file timely Federal income tax returns for taxable years ending
Dec. 31, 1991 and 1992, respectively, and (2) accuracy-related
penalties pursuant to sec. 6662 for negligence or disregard of
the rules or regulations. Petitioners concede the sec. 6651
additions to tax and respondent concedes the sec. 6662 accuracy-
related penalties.
     Additionally, respondent determined that for the years in
issue certain computational adjustments should be made, with
respect to Bill L. and Patricia M. Spencer (collectively, the
Spencers), which would: (1) Increase their charitable
contribution deduction for taxable years 1990 and 1991; (2)
reduce their itemized deductions for taxable years 1991 and 1992;
(3) reduce their deduction for exemptions for taxable years 1991
and 1992; and (4) entitle them to utilize their investment tax
credit carryover from prior years for taxable year 1990. These
adjustments stem from other adjustments that had the effect of
increasing the Spencer's adjusted gross income (AGI). Respondent
agreed to accept, as filed, the miscellaneous deductions subject
to AGI claimed by the Spencers for taxable years 1991 and 1992.
The remaining adjustments are merely mathematical adjustments
that the parties can make in the Rule 155 computation that we
order below. Respondent further determined that the Spencers
were not entitled to deduct, as miscellaneous itemized
deductions, amounts that were incurred as legal expenses in
connection with their chapter 11 bankruptcy proceedings for
taxable years 1991 and 1992. Respondent now concedes that they
properly claimed, and were entitled to deduct, such legal
expenses for taxable years 1991 and 1992.
     Similarly, as to Joseph T. and Sheryl S. Schroeder
(collectively, the Schroeders), respondent determined that for
the taxable years in issue certain computational adjustments
should be made which would: (1) Reduce allowable medical
deductions to zero, and (2) reduce the allowable child care
credit percentage to 20 percent. As stated previously, these
adjustments are merely mathematical adjustments that the parties
can make in the Rule 155 computation that we order below.
                                                   (continued...)
                               - 4 -


issues to be decided are as follows:

     (1)   Whether, within the meaning of section 1366(d)(1)(B),

certain transactions in which certain petitioners acquired assets

from Spencer Services, Inc. (SSI), and subsequently conveyed such

assets to Spencer Pest Control of South Carolina, Inc. (SPC-SC),

and Spencer Pest Control of Florida, Inc. (SPC-FL), gave basis to

the shareholders of the transferee corporations;

     (2)   whether, within the meaning of section 1366(d)(1),

petitioner Bill L. Spencer (Mr. Spencer) had basis in SPC-SC as a

result of a bank loan made directly to SPC-SC and guaranteed by

him; and

     (3)   whether amortization allowable to SPC-SC and SPC-FL for

taxable years after 1990 should be computed based on (1) the

corrected amortizable basis of the property, without regard to

previously allowed amortization deductions, as petitioners

contend, or (2) the corrected amortizable basis, as reduced by




(...continued)
     Finally, at trial, respondent reserved the right to argue
the applicability of sec. 465 as it relates to shareholder basis
in a small business corporation. On brief, however, respondent
advanced no sec. 465 argument. Accordingly, we conclude that any
such argument was abandoned by respondent. Rybak v.
Commissioner, 91 T.C. 524, 566 (1988).
                                - 5 -


previously allowed amortization deductions, as respondent

contends.

                          FINDINGS OF FACT

     Some of the facts have been stipulated for trial pursuant to

Rule 91.    The parties' stipulations of fact are incorporated

herein by reference and are found as facts in the instant case.

     Petitioners Bill L. and Patricia M. Spencer (collectively,

the Spencers), husband and wife, resided in Roswell, Georgia, at

the time they filed their petition in the instant case.

Petitioners Joseph T. and Sheryl S. Schroeder (collectively, the

Schroeders), husband and wife, resided in Melbourne Beach,

Florida, at the time they filed their petition in the instant

case.   Sheryl Schroeder is the daughter of the Spencers.

Background

     Mr. Spencer graduated from Ohio University during 1966 with

a major in accounting and minors in finance and taxation.    While

living in Columbus, Ohio, he worked as a cost accountant for

several companies.    During 1966, he moved to Miami, Florida,

where he worked as an accountant for an accounting firm, doing

primarily audit work and tax return preparation.    By 1968, Mr.

Spencer began working as the comptroller for a real estate firm

known as the Alan Morris Co. (Alan Morris), where he later became
                               - 6 -


the treasurer and chief financial officer.   During 1971, while at

Alan Morris, Mr. Spencer became involved in the acquisition and

sale of pest control companies.

     Mr. Spencer remained with Alan Morris until 1979 when he

organized SSI.   Since SSI's inception, Mr. Spencer has been

employed with SSI which was a C corporation.    Mr. Spencer was

SSI's majority shareholder, owning 87 percent,2 at all times

relevant to the transactions in the instant case.

SPC-SC Transaction

     During 1987, SSI nominally sold its South Carolina

operations to Mr. Spencer and one of SSI's top managers, Toney

Boozer (Mr. Boozer), in exchange for $1,170,000.    Shortly

thereafter, Mr. Spencer and Mr. Boozer nominally conveyed those

same assets to a newly organized S corporation, SPC-SC, in

exchange for $1,170,000.   Mr. Spencer caused SSI to sell its

South Carolina assets and operations in an effort to consolidate

operations and improve managerial efficiency.    The foregoing

transactions (collectively, the SPC-SC transaction) are described

in detail below.

Carolina Transaction

     On May 21, 1987, prior to the organization of SPC-SC, Mr.

Spencer and Mr. Boozer entered into an agreement (the Carolina


2
     The record does not disclose who owned the remaining 13
percent of SSI's stock.
                               - 7 -


Purchase Agreement) to purchase, as of June 1, 1987, certain

assets of SSI, Efird's Pest Control Co. of Charleston, Inc.,

Efird's Exterminating Co., Inc., of South Carolina, and Efird's

Pest Control Co. of Greenville, Inc. (collectively referred to as

SSI), in exchange for $1,170,000 (sometimes referred to herein as

the Carolina transaction).3   The SSI entities engaged in the pest

control business in and around Summerville, Spartanburg, and

Greenville, South Carolina.   With the exception of the South

Carolina National Bank (SCNB) loan documents, discussed infra,

Mr. Spencer drafted all of the documents relating to the Carolina

transaction.

     Pursuant to the Carolina Purchase Agreement, Mr. Spencer and

Mr. Boozer assumed liabilities in the amount of $54,625.78, and

acquired (1) tangible assets in the amount of $70,768.81, and (2)

intangible assets in the amount of $1,153,856.97.4   The

intangible assets acquired included (1) all of SSI's right,

title, and interest in its pest control, lawn care, termite

treatment, renewal bond accounts, and contract rights, as well as

(2) the sole and exclusive right to use the names "Efird's"



3
     The Efird's entities were operating subsidiaries of SSI.
4
     For such intangible assets, Mr. Spencer and Mr. Boozer
agreed to pay SSI $1,170,000, less the difference between the
tangible assets and liabilities assumed. We note that respondent
does not contest the value of the intangible contract rights in
issue in the instant case.
                                - 8 -


and/or "Spencer Pest Control", trademarks, service marks, and

patents.    The Carolina Purchase agreement also included the

following clause:

     Seller agrees and acknowledges that Purchaser intends
     to transfer the assets purchased and liabilities
     assumed hereby into a new South Carolina corporation to
     be formed by Purchaser entitled "Spencer Pest Control
     Co. of S.C., Inc." and Purchaser agrees to pledge, and
     Seller agrees to accept, their capital stock in the new
     company as partial security for their Promissory Note
     given to seller, as described above.

     Additionally, SSI and SPC-SC had a verbal agreement pursuant

to which SSI was to continue to do the accounting for SPC-SC in

exchange for a fee of $600 per office, per month.    They also

agreed, verbally, that SPC-SC would pay SSI a consulting fee

equal to the amount paid to the highest paid officer of SPC-SC.

     a.     Bank Loan

     Payment for the acquired assets consisted of $270,000 cash

and a $900,000 promissory note issued by Mr. Spencer and Mr.

Boozer.    On June 3, 1987, SPC-SC borrowed $250,000 of the

$270,000 paid in cash from SCNB.    The loan (hereinafter referred

to as the bank loan) was to be repaid in 36 monthly installments

of $6,994.44, including principal and interest.5    The first




5
     Interest on the bank loan was set at SCN prime plus 1
percent per year. The bank defined "SCN prime" as the floating
rate of interest publicly announced from time to time by South
Carolina National Bank (SCNB) as its prime rate of interest.
                               - 9 -


payment on the bank loan was due on July 1, 1987, and the final

payment was due on June 1, 1990.

     SPC-SC's assets (i.e., the assets acquired in the Carolina

transaction) served as security for the bank loan.    Additional

security included a pledge by Mr. Spencer and Mr. Boozer of their

SPC-SC stock and certain real estate6 as well as the assignment

of certain life insurance policies7 on their lives.

     Mr. Spencer and Mr. Boozer jointly and severally guaranteed

the bank loan.   SCNB initially agreed to make the bank loan

directly to Mr. Spencer and Mr. Boozer in their individual

capacities.   However, upon learning that they intended to resell

the acquired assets to SPC-SC, SCNB decided (1) to make the loan

directly to SPC-SC, and (2) to require personal guaranties by Mr.

Spencer and Mr. Boozer.   Additionally, SCNB required that SPC-SC

pay the bank loan proceeds directly to SSI.

     b.   S/B Note

     At closing, Mr. Spencer and Mr. Boozer paid $270,000 in cash

and issued a $900,000 promissory note (the S/B note), dated June



6
      Mr. Spencer gave a third mortgage on a piece of commercial
real estate in Roswell, Georgia. That parcel of land was also
encumbered by three easements and a life estate that Mr. Spencer
conveyed to a third party on Apr. 1, 1983. Mr. Boozer gave a
second mortgage on his personal residence in Greenville, South
Carolina.
7
     The insurance policy assigned by Mr. Spencer indicated that
the maximum amount SCNB could collect was $250,000.
                                - 10 -


3, 1987, to SSI as payment for the assets acquired in the

Carolina transaction.    Mr. Spencer and Mr. Boozer agreed to pay

SSI $900,000 with interest, from June 1, 1987, at a rate of 10

percent per year in 120 equal monthly payments.    As was the case

with the bank loan, Mr. Spencer and Mr. Boozer were jointly and

severally liable on the S/B note.

     The S/B note was fully subordinated to the $250,000 bank

loan, and payments were to commence on the first day of the month

following satisfaction of the bank loan.8   The S/B note was

secured by (1) a first security interest in the acquired assets,

subject only to the bank loan, and (2) by an assignment of all of

the issued and outstanding common stock of SPC-SC, also

subordinate to the bank loan.    Finally, the S/B note contained

the following acceleration clause:

     AND maker hereby agrees that if at any time any portion
     of said principal or interest shall be past due and
     unpaid, the whole amount evidenced by this note shall,
     at the option of the holder thereof, become immediately
     due, and said holder shall have the right to institute
     any proceedings upon this note and any collaterals
     given to secure the same, for the purpose of collecting
     said principal and interest, with costs and expenses,
     or of protecting any security connected herewith.

Organization of SPC-SC

     SPC-SC was incorporated on June 1, 1987.    The total capital

investment in SPC-SC was $1,000, represented by capital stock


8
     Pursuant to the terms of the $900,000 promissory note (S/B
note), interest would continue to accrue and would be added to
the principal each month until the bank loan was paid in full.
                              - 11 -


issued to its shareholders, Mr. Spencer and Mr. Boozer.9

Following SPC-SC's incorporation, Mr. Spencer and Mr. Boozer each

owned 50 percent of SPC-SC's stock.    During the years in issue,

SPC-SC was a calendar year S corporation within the meaning of

section 1361.   Mr. Spencer was the chief executive officer and

treasurer of SPC-SC, and Mr. Boozer served as its chief operating

officer.   Petitioner Patricia M. Spencer (Mrs. Spencer), also a

corporate officer, worked at SPC-SC as an office clerk.

Nominal Resale of Carolina Assets to SPC-SC

     During June 1987, the SPC-SC shareholders, Mr. Spencer and

Mr. Boozer, nominally conveyed the same assets acquired in the

Carolina transaction to SPC-SC in consideration of $1,170,000.

Neither that conveyance nor the consideration for the transaction

(hereinafter referred to as the SPC-SC nominal debt) was

documented.10

Payment Flow

     All payments on the $900,000 S/B note and the $250,000 bank

loan have been made from SPC-SC's current corporate revenues.     No

payments have been directly made by the SPC-SC shareholders, Mr.

Spencer and Mr. Boozer.

9
     Mr. Boozer is unrelated to Mr. Spencer.
10
     The parties stipulated that the "note" from SPC-SC to the
SPC-SC shareholders was never documented. We take this
stipulation to mean that the consideration given by SPC-SC to its
shareholders took the form of a debt that was never documented by
a note.
                                - 12 -


     The S/B note was revised on or about February 1, 1990, and

the repayment period was extended from 10 years to 15 years.

SPC-SC then commenced payments to SSI during April 1990, but

ceased payments during August 1991, when it began experiencing

cash-flow problems.    No payments were made for the next 5 months,

from September 1991 through January 1992.   The S/B note was again

revised on or about December 1, 1992, when the interest rate was

reduced from 8 percent to 6.5 percent.

Information Reported by SPC-SC and Mr. Spencer

     SPC-SC did not report interest income on its Federal income

tax returns for taxable years 1991 and 1992.   SPC-SC, however,

deducted the interest it paid to both SCNB and SSI, and interest

expense was among the operating expenses that SPC-SC used in

arriving at its net operating loss that ultimately passed through

to the SPC-SC shareholders.11    On their Federal income tax

returns, the Spencers claimed the following amounts as Mr.

Spencer's share of losses from SPC-SC:

                Year       Amount of Loss Claimed

                1990             $17,741
                1991              15,031
                1992              37,673

SPC-SC issued no Forms 1099 to report interest paid to its

shareholders.   On their individual Federal income tax returns,


11
     Mr. Spencer signed SPC-SC's Federal income tax returns for
all of the years in issue in the instant case.
                               - 13 -


the Spencers did not report any interest income from SPC-SC and

did not claim any interest deductions for amounts paid to SSI or

SCNB.

     SPC-SC's corporate returns, Forms 1120S, did not reflect any

amount on Schedule L as "loans from shareholders" for taxable

years 1990, 1991, or 1992.   The debts SPC-SC incurred in

purchasing the assets from Mr. Spencer and Mr. Boozer were

reflected on Schedule L as "mortgages, notes, and bonds payable

in 1 year or more."12   SPC-SC's Schedules L, for taxable years

1990, 1991, and 1992, reflected that its capital stock was $1,000

and that its paid-in capital was zero.   SPC-SC did not list the

bank loan on its books as a capital contribution.

SPC-FL Transaction

     Three years later, in a similar series of transactions, SSI

nominally sold its Florida assets and operations to Mrs. Spencer,

the Schroeders, and Lewis Smith (the purchasers) for $1,150,000.

The purchasers subsequently nominally conveyed those same assets

to a newly organized S corporation, SPC-FL, for $1,150,000.   As

in the case of the SPC-SC transaction, Mr. Spencer caused SSI to


12
     The amounts reflected on SPC-SC's Schedules L as "mortgages,
notes, and bonds payable in 1 year or more" are as follows:

     Year      Beginning of Tax Year     End of Tax Year

     1990            $1,246,569             $1,170,308
     1991             1,170,308              1,161,981
     1992             1,161,981              1,170,119
                              - 14 -


sell its Florida pest control companies in order to consolidate

operations and motivate management.    The foregoing transactions

(collectively, the SPC-FL transactions) are described in detail

below.

Florida Transaction

     On August 8, 1990, the purchasers entered into an agreement

(the Florida Purchase Agreement) to purchase, as of August 1,

1990, certain assets of SSI, Art Brown Pest Control, Inc., Reese

Pest Control Co., and Reese Pest Control Co. of Vero Beach

(collectively referred to as SSI)13 in exchange for $1,150,000.

This transaction is sometimes referred to herein as the Florida

transaction.   SSI engaged in the pest control business in and

around Sanford, Melbourne, and Vero Beach, Florida.    Mr. Spencer

drafted the original documents relating to the Florida

transaction.   Those documents, however, were lost in a move and

are therefore unavailable.   Redrafted copies of the purchase

agreement and promissory note were submitted into evidence.

     Pursuant to the Florida Purchase Agreement, the purchasers

assumed liabilities in the amount of $124,351.98, and acquired

(1) tangible assets in the amount of $172,392.16, and (2)


13
     The record does not disclose the exact relationship between
SSI, Art Brown Pest Control, and the Reese entities; it appears,
however, that SSI either owned or controlled such entities. Both
petitioners and respondent have characterized this transaction as
between SSI and the purchasers, and we accept such
characterization.
                             - 15 -


intangible assets in the amount of $1,101,959.82.14    The

intangible assets acquired included (1) all of SSI's right,

title, and interest in its pest control, lawn care, termite

treatment, renewal bond accounts, and contract rights, as well as

(2) the sole and exclusive right to use the names "Art Brown Pest

Control", "Reese Pest Control", and/or "Spencer Pest Control",

including any trademarks, service marks, and patents owned by SSI

in the State of Florida.

     The Florida Purchase Agreement stated that the "Purchasers

have declared their intention to form Spencer Pest Control Co. of

Florida, Inc., * * * as the Assignee of and Successor in Interest

to the Purchasers' obligations hereunder."    The Florida Purchase

Agreement also contained the following clause:

     Purchasers agree to incorporate in the State of Florida
     as Spencer Pest Control Co. of Florida, Inc., with
     capital shares to be allocated in the following
     percentages:

               Patricia M. Spencer      50%
               Joseph T. Schroeder      25%
               Sheryl S. Schroeder      20%
               Lewis E. Smith, Jr.       5%

     The above-referenced percentages shall represent the
     Purchasers' individual interest and responsibilities in
     this Agreement until such time as Spencer Pest Control
     Co. of Florida, Inc., is incorporated, at which time
     all individual obligations of Purchasers to Sellers
     under this Agreement shall be accepted by Spencer of
     Florida. Sellers acknowledge and agree to the


14
     As stated previously, respondent does not contest the value
of the intangible contract rights in issue in the instant case.
                              - 16 -


     acceptance of Spencer of Florida as the Assignee of and
     Successor in Interest to the Purchasers.

The Florida Purchase Agreement contained a clause pertaining to

certain accounting and consulting services to be provided to SPC-

FL by SSI and Mr. Spencer.   In exchange for the performance of

required monthly financial accounting services, SPC-FL agreed to

pay SSI a monthly fee of $1,800.   Additionally, the parties

agreed that SPC-FL would retain either SSI or Mr. Spencer to

provide management consulting services at a monthly fee equal to

the compensation paid by SPC-FL to either Mr. Schroeder or the

highest paid employee of SPC-FL, whichever is greater.    Both of

these arrangements were to be in effect as long as there was any

debt outstanding to the seller, SSI.

     Unlike the SPC-SC transaction, no cash was paid at closing.

Payment for the acquired assets consisted solely of a $1,150,000

promissory note (the S/S/S note), dated August 8, 1990, issued by

the purchasers.   Pursuant to the S/S/S note,15 the purchasers

agreed to pay SSI $1,150,000 with interest at the rate of 10

percent per year in 120 equal installments of $15,197.33.   The

first payment was due and payable on September 1, 1990.   The

S/S/S note contained the following acceleration clause:

          Without notice, the Lender may declare all amounts
     due and payable pursuant to this note immediately due
     and payable, if the Borrowers (or any one of them):

15
     As stated previously, the original documents relating to
this transaction are unavailable.
                               - 17 -


          a.    defaults in making payments on this Note
                when due;
          b     fails to timely pay any other
                indebtedness owed to this Lender;
          c.    dies or becomes incompetent;
          d.    creates, without express written
                permission of the Lender, a second
                security interest or lien upon any
                collateral securing this note;
          e.    if not an individual, is dissolved or is
                a party to any merger or consolidation
                or sells or otherwise disposes of all or
                substantially all of its assets without
                written consent of the Lender;
          f.    becomes insolvent or files for
                protection under any jurisdictional law
                relating to bankruptcy, debtor relief,
                or reorganization.

     The purchasers were personally liable on the S/S/S note.

The S/S/S note was secured by (1) a first security interest in

the acquired assets, and (2) an assignment of all the issued and

outstanding stock of SPC-FL.

Organization of SPC-FL

     SPC-FL was incorporated on August 8, 1990.   The total

capital investment in SPC-FL was $10,000, consisting of capital

stock issued at $1,000 to its shareholders and paid-in capital of

$9,000.   Following incorporation, SPC-FL was owned by the

purchasers (sometimes also referred to as the SPC-FL

shareholders) in the following proportions:

                Patricia M. Spencer      50%
                Joseph T. Schroeder      25%
                Sheryl S. Schroeder      20%
                                         1
                Lewis E. Smith, Jr.        5%
                                 - 18 -


    Lewis Smith was unrelated to any of the other SPC-FL
     1

shareholders. Mr. Smith resigned and sold his 5-percent interest
in SPC-FL to Mrs. Schroeder during 1933.

         During the years in issue, SPC-FL was a calendar year S

corporation within the meaning of section 1361.      Mr. Spencer was

the chief executive officer and treasurer of SPC-FL,      Mr.

Schroeder served as its chief operating officer, and Mrs.

Spencer, also a corporate officer, worked at SPC-FL as an office

clerk.

Nominal Resale of Florida Assets to SPC-FL

         During August 1990, the SPC-FL shareholders nominally

conveyed the same assets acquired in the Florida transaction to

SPC-FL in consideration for $1,150,000.      Neither that conveyance

nor the consideration for the transaction (hereinafter referred

to as the SPC-FL nominal debt) was documented.16

Payment Flow

         All payments on the $1,150,000 S/S/S note have been made

from SPC-FL's current corporate revenues.      No payments have been

directly made by the SPC-FL shareholders.

         SPC-FL began making payments to SSI during September 1990

and continued to do so until October 1991.      SPC-FL began

experiencing cash-flow problems during 1991, and no payments were

16
     The parties stipulated that the "note" from SPC-FL to the
SPC-FL shareholders was never documented. We take this
stipulation to mean that the consideration given by SPC-FL to its
shareholders took the form of a debt that was never documented by
a note.
                                - 19 -


made for the 3-month period from November 1991 through January

1992.   The S/S/S note was revised during July 1992 when the term

for repayment was extended from 10 years to 15 years, and the

interest rate was reduced from 10 percent to 8 percent.

Following the July 1992 revision, no payments were made during

the period from September through December 1992.     During January

1993, the S/S/S note was again revised, and the interest rate was

reduced from 8 percent to 6.5 percent.

Information Reported by SPC-FL and the SPC-FL Shareholders

     SPC-FL deducted the interest it paid to SSI.     The interest

expense deduction ultimately passed through to the individual

SPC-FL shareholders.17     SPC-FL did not issue Forms 1099 to

report interest paid to the SPC-FL shareholders.     On their

respective Federal income tax returns, the SPC-FL shareholders

did not report any interest income from SPC-FL and did not claim

any interest deductions for amounts paid to SSI for taxable years

1990, 1991, or 1992.     On their Federal income tax returns, the

Spencers claimed the following losses as Mrs. Spencer's share of

losses from SPC-FL:

                Year             Amount of Loss Claimed

                1990                     $50,812
                1991                      33,255
                1992                      55,800


17
     Mr. Spencer signed all of SPC-FL's Federal income tax
returns for the years in issue in the instant case.
                              - 20 -


On their Federal income tax returns, the Schroeders claimed the

following losses as their share of losses from SPC-FL:

                      Amount of Loss Claimed

     Year    Joseph T. Schroeder    Sheryl S. Schroeder     Total

     1991          $16,628                $13,302           $29,930
     1992           28,026                 22,420            50,446

     SPC-FL's corporate returns, Forms 1120S, did not reflect any

amount on Schedule L as "loans from shareholders" for taxable

years 1990, 1991, or 1992.   The debt incurred by SPC-FL in

purchasing the assets from the SPC-FL shareholders (i.e., the

SPC-FL note) was reflected on Schedule L as "mortgages, notes,

and bonds payable in 1 year or more."18   SPC-FL's Schedules L,

for taxable years 1990, 1991, and 1992, reflected that its

capital stock was $1,000 and that its paid-in capital was $9,000.




18
     The amounts reflected on SPC-FL's Schedules L as "mortgages,
notes, and bonds payable in 1 year or more" are as follows:

     Year      Beginning of Tax Year      End of Tax Year

     1990         Initial Return            $1,047,927
     1991           $1,047,927               1,053,592
     1992            1,053,592               1,116,771
                                - 21 -


     Attached to SPC-FL's 1990 Form 1120S was Form 859419 (Asset

Acquisition Statement Under Section 1060).   That Form 8594

reports a sale of Class III assets20 by SSI to SPC-FL in exchange

for consideration of $1,150,000 on August 8, 1990.   Mr. Spencer

signed and reviewed SPC-FL's 1990 Federal income tax return.



Amortization

     Upon acquisition of the assets from the SPC-SC shareholders

and the SPC-FL shareholders, SPC-SC and SPC-FL, respectively,

claimed amortization deductions for the intangible contract

rights based on 100 percent of their purchase price.    No amounts

were allocated to goodwill or other nonamortizable assets.

Initially, respondent disallowed the claimed amortization

deductions in their entirety.    Respondent's adjustment

transformed the ordinary losses reported by SPC-SC and SPC-FL

19
     Form 8594 is used to report information concerning the
amount of consideration transferred in an "applicable asset
acquisition" and its allocation among the assets transferred.
Sec. 1.1060-1T(h), Temporary Income Tax Regs., 53 Fed. Reg. 27042
(July 18, 1988). The term "applicable asset acquisition" is
defined to mean any transfer (whether directly or indirectly) (1)
of assets which constitute a trade or business, and (2) with
respect to which the transferee's basis in such assets is
determined wholly by reference to the consideration paid for such
assets. Sec. 1060(c).
20
     "Class III assets are all assets (other than Class I, II,
and IV assets), both tangible and intangible * * * including
furniture and fixtures, land, buildings, equipment, accounts
receivable, and covenants not to compete." Sec. 1.1060-
1T(d)(2)(ii), Temporary Income Tax Regs., 53 Fed. Reg. 27040
(July 18, 1988).
                              - 22 -


into ordinary income for taxable years 1991 and 1992.

Consequently, respondent determined an increase in petitioners'

taxable income.

     Subsequently, however, the parties agreed that SPC-SC and

SPC-FL are entitled to deduct 85 percent of the cost of the

intangible termite and pest control contract rights.

Accordingly, the parties agreed that the amortizable bases of the

intangible contract rights must be reduced by 15 percent

(hereinafter referred to as the corrected amortizable basis).

The parties further agreed that (1) the termite contracts must be

amortized on a straight line basis over a period of 15 years, and

(2) the pest control contracts must be amortized on a straight

line basis over a period of 10 years.

     The parties stipulated that as to the intangible contract

rights acquired by SPC-SC on June 1, 1987, the corrected

amortizable bases for termite and pest control contracts are

$334,406 and $660,136, respectively.    The amortization deductions

allowed to SPC-SC for all taxable years up to and including 1990

totaled $108,031 for termite contracts, and $324,092 for pest

control contracts.   The parties further stipulated that the

corrected amortizable bases for the termite and pest control

contracts acquired by SPC-FL on August 8, 1990, are $112,250 and

$824,415, respectively.   The amortization allowed to SPC-FL for
                             - 23 -


all taxable years prior to 1991 aggregated $3,668 for termite

contracts and $125,576 for pest control contracts.

     The parties stipulated that if this Court adopts

petitioners' position, SPC-SC and SPC-FL's allowable amortization

deductions for taxable years 1991 and 1992 and for each year

thereafter, until the remaining amortizable bases are exhausted,

will be as follows:

                             SPC-SC

     Termite contracts:
     Corrected amortizable basis             $334,406
     Divided by agreed 15-year useful life     15
       Allowable amortization deduction        22,294

     Pest control contracts:
     Corrected amortizable basis             $660,136
     Divided by agreed 10-year useful life     10
       Allowable amortization deduction        66,014

                             SPC-FL

     Termite contracts:
     Corrected amortizable basis             $112,250
     Divided by agreed 15-year useful life     15
       Allowable amortization deduction         7,483

     Pest control contracts:
     Corrected amortizable basis             $824,415
     Divided by agreed 10-year useful life     10
       Allowable amortization deduction        82,442

     If, however, this Court adopts respondent's position, the

parties stipulated that SPC-SC and SPC-FL's allowable

amortization deductions for taxable years 1991 and 1992 and for

each year thereafter, until the remaining amortizable bases are

exhausted, shall be as follows:
                             - 24 -


                             SPC-SC

     Termite contracts:
     Corrected amortizable basis              $334,406
     Less: previously allowed amortization    (108,031)
     Adjusted basis                            226,375
     Divided by remaining useful life           11.417
       Allowed amortization deduction           19,828

     Pest control contracts:
     Corrected amortizable basis              $660,136
     Less: previously allowed amortization    (324,092)
     Adjusted basis                            336,044
     Divided by remaining useful life            6.417
       Allowed amortization deduction           52,368

                             SPC-FL

     Termite contracts:
     Corrected amortizable basis              $112,250
     Less: previously allowed amortization      (3,668)
     Adjusted basis                            108,582
     Divided by remaining useful life            14.58
       Allowed amortization deduction            7,447

     Pest control contracts:
     Corrected amortizable basis              $824,415
     Less: previously allowed amortization    (125,576)
     Adjusted basis                            698,839
     Divided by remaining useful life            9.58
       Allowed amortization deduction           72,948

                             OPINION

     In the notice of deficiency, respondent determined that the

Spencers were not entitled to take into account in determining

their taxable income for taxable years 1990, 1991, and 1992, Mr.

Spencer's pro rata share of ordinary loss from SPC-SC for such

years because Mr. Spencer's claimed losses exceeded his basis in

his stock in SPC-SC and indebtedness owed to him by SPC-SC.

Respondent also determined that the Spencers were not entitled to
                              - 25 -


take into account in determining their taxable income for such

years Mrs. Spencer's pro rata share of ordinary loss from SPC-FL,

except to the extent of $5,000 for taxable year 1990, because the

claimed losses exceeded her basis in her stock in SPC-FL and

indebtedness owed to her by SPC-FL.    In the Schroeders' notice of

deficiency, respondent determined that they were not entitled to

take into account in determining their taxable income for taxable

years 1991 and 1992 their pro rata share of ordinary loss from

SPC-FL for such years because their claimed losses exceeded their

bases in their stock in SPC-FL and indebtedness owed to them by

SPC-FL.    Section 1366(a) generally allows shareholders of S

corporations to take into account their pro rata share of the

corporation's income, losses, and deductions.21   Section 1366(d),


21
     Sec. 1366(a) provides, in relevant part, as follows:

     (a)   Determination of Shareholder's Tax Liability.--
           (1) In general.--In determining the tax
           under this chapter of a shareholder for the
           shareholder's taxable year in which the
           taxable year of the S corporation ends * * *,
           there shall be taken into account the
           shareholder's pro rata share of the
           corporation's--
                (A) items of income (including
                tax-exempt income), loss,
                deduction, or credit the separate
                treatment of which could affect the
                liability for tax of any
                shareholder, and
                (B) nonseparately computed income
                or loss.
                              - 26 -


however, limits the aggregate amount of losses and deductions

taken into account under section 1366(a) to the sum of (1) the

shareholder's adjusted basis in the stock of the corporation, and

(2) the shareholder's adjusted basis in any indebtedness owed by

the corporation to the shareholder.22    It is the second

limitation, relating to corporate indebtedness to the

shareholders, that is in issue in the instant case.

     Neither the Code nor the regulations define the phrase

"adjusted basis in any indebtedness owed by the corporation to

the shareholder".   Legislative history, however, indicates that

          The amount of net operating loss apportioned to
     any shareholder * * * is limited under section
     1374(c)(2) * * * [predecessor of section
     1366(d)(1)(B)23] to the adjusted basis of the
     shareholder's investment in the corporation; that is,
     to the adjusted basis of the stock in the corporation
     owned by the shareholder and the adjusted basis of any
     indebtedness of the corporation to the shareholder.

22
     Sec. 1366(d) provides as follows:

     (d)   Special Rules for Losses and Deductions.--
           (1) Cannot exceed shareholder's basis in
           stock and debt.--The aggregate amount of
           losses and deductions taken into account by a
           shareholder under subsection (a) for any
           taxable year shall not exceed the sum of--
                (A) the adjusted basis of the shareholder's stock
                in the S corporation * * *, and
                (B) the shareholder's adjusted
                basis of any indebtedness of the S
                corporation to the shareholder * *
                *.
23
     Sec. 1374 was superseded upon the addition of sec. 1366 to
the Code. Subchapter S Revision Act of 1982, Pub. L. 97-354,
sec. 2, 96 Stat. 1669, 1677.
                                   - 27 -



S. Rept. 1983, 85th Cong., 2d Sess. (1958), 1958-3 C.B. 922,

1141.     We have construed the term "investment", as used in

section 1366(d)(1)(B), to mean actual economic outlay of the

shareholder in question.        Hitchins v. Commissioner, 103 T.C. 711,

715 (1994); Estate of Leavitt v. Commissioner, 90 T.C. 206, 217

(1988), affd. 875 F.2d 420 (4th Cir. 1989); Perry v.

Commissioner, 54 T.C. 1293, 1296 (1970).

        Additionally, within the meaning of section 1366(d)(1)(B), a

shareholder has basis in a debt owed to him by his corporation

only when the debt runs directly from the S corporation to the

shareholder.     Prashker v. Commissioner, 59 T.C. 172, 176 (1972);

Raynor v. Commissioner, 50 T.C. 762, 770-771 (1968).       In Raynor,

we stated:

        No form of indirect borrowing, be it guaranty, surety,
        accommodation, comaking or otherwise, gives rise to
        indebtedness from the corporation to the shareholders
        until and unless the shareholders pay part or all of
        the obligation.

Id.

Basis Issues

        A.   Promissory Notes

        Petitioners contend that they have basis, within the meaning

of section 1366(d)(1)(B), in the indebtedness incurred by the

corporations to them in the transactions through which

petitioners acquired assets from SSI and subsequently conveyed

such assets to SPC-SC and SPC-FL.       Despite the stipulated form of
                             - 28 -


the transactions in issue, respondent contends that the substance

of the transactions was a sale by SSI of its business assets to

two S corporations, SPC-SC and SPC-FL, rather than a sale to

petitioners followed by a sale by petitioners to the two S

corporations, as petitioners contend.   Specifically, respondent

points to following indicators:   (1) The lack of documentation

concerning the conveyance from petitioners to SPC-SC and SPC-FL;

(2) the lack of direct payments by petitioners to SSI and SCNB;

(3) petitioners' failure to report as interest income and claim

as interest deductions amounts allegedly paid on their behalf by

the S corporation to SSI and SCNB; (4) SSI's failure to enforce

against petitioners the acceleration clauses contained in the S/B

and S/S/S notes when SPC-SC and SPC-FL suspended payment due to

poor cash-flow; and (5) the fact that SPC-SC and SPC-FL reported

the debt incurred to acquire the assets on Schedule L as

"mortgages, notes, and bonds payable in 1 year or more" rather

than as shareholder debt.

     Respondent contends that petitioners' only involvement in

the transactions was in their capacity as shareholders.

Consequently, respondent asserts, because there is no

indebtedness running directly from the S corporations to

petitioners, petitioners' bases in SPC-SC and SPC-FL do not

include the indebtedness owed by the corporations.   Respondent
                              - 29 -


also argues that petitioners failed to make the requisite

economic outlay.

     Petitioners contend that the substance of the transactions

in issue should be respected in accordance with their stipulated

form.   Petitioners contend that they acquired assets from SSI and

then resold those same assets to SPC-SC and SPC-FL, respectively.

Moreover, petitioners assert that the transactions constitute so-

called back-to-back sales transactions which, similar to so-

called back-to-back loan transactions, entitle them to bases as a

result of the S corporations' indebtedness to them.

     Petitioners argue that there is a direct obligation between

themselves and their respective S corporations and that the SPC-

SC and SPC-FL nominal debts, whether regarded as debt or equity,

are sufficient to provide bases at least to the extent of the

value of the property acquired by the corporations with such debt

instruments.   Additionally, petitioners contend that because they

remain personally liable on the notes given to SSI (i.e., the S/B

and S/S/S notes) they made an actual economic outlay. Petitioners

argue that it is the alleged direct indebtedness of the S

corporations to petitioners that gives rise to bases within the

meaning of section 1366(d)(1)(B) rather than some required

economic outlay by the shareholders.

     Petitioners acknowledge that they failed to follow all of

the steps that could have been taken in connection with these
                               - 30 -


transactions (i.e., executing documentation to reflect the resale

of the assets to SPC-SC and SPC-FL, arranging for the S

corporations to pay them so that they could in turn pay SSI, and

separately reporting items for income tax purposes at the

corporate and individual level).   They argue that the result

would have been a wash and the entries would have offset each

other.   Furthermore, petitioners contend that, although no

conveyancing documents were prepared to reflect the resale of the

assets to SPC-SC and SPC-FL, the transactions were evidenced by

journal entries on the books of the S corporations.24

Petitioners argue that none of the deficiencies of which

respondent complains negates the form of these transactions,

which has been stipulated.

     Petitioners rely on Old Colony Trust Co. v. Commissioner,

279 U.S. 716 (1929), for the proposition that payments made on

behalf of or at the direction of a creditor to a third party are

the same as payments to the creditor and repayment over by the

creditor to the third party.   In the same vein, petitioners

contend that they reported no interest income and claimed no

interest expense for amounts allegedly paid on their behalf by

the S corporations to SSI and SCNB because such income and




24
     SPC-SC and SPC-FL each recorded the transaction as a debit
to assets and a credit to notes payable--seller.
                              - 31 -


expense would have offset each other on their Federal income tax returns.

     Generally, we treat stipulations as conclusive admissions by

the parties, and we do not permit a party to change or contradict

a stipulation, except in extraordinary circumstances.     Rule

91(e); Jasionowski v. Commissioner, 66 T.C. 312, 318 (1976).        We

find no extraordinary circumstances present in the instant case

to cause us to disregard the parties' stipulation concerning the

form of the transactions in issue.     Substance, however, is not

established by mere proof of form.     Wichita Terminal Elevator Co.

v. Commissioner, 6 T.C. 1158, 1164 (1946), affd. 162 F.2d 513

(10th Cir. 1947).   The Government is not bound by the form chosen

and may recharacterize the nature of the transaction according to

its substance while overlooking the form selected by the

taxpayer.   Don E. Williams Co. v. Commissioner, 429 U.S. 569,

579-580 (1977); Higgins v. Smith, 308 U.S. 473, 477 (1940).

Although the parties stipulated the form of the transactions in

issue (i.e., that petitioners purchased assets from SSI and then

later conveyed those same assets to SPC-SC and SPC-FL),

respondent did not stipulate that the form of the transaction

matched its substance.   Accordingly, we conclude that

respondent's stipulation does not prevent respondent from arguing

that the substance of the transaction prevails over its form.

     Many of the stipulated facts evince petitioners' failure to

respect the form of the transactions they advocate.
                               - 32 -


Significantly, neither the sale from petitioners to SPC-SC, nor

the sale from petitioners to SPC-FL, was documented apart from

the journal entries.   The record is devoid of any documentary

evidence of an indebtedness (i.e., a written note or other

similar instrument) running directly from SPC-SC or SPC-FL to

petitioners.   The assets acquired from SSI were, in effect,

simultaneously transferred to the ultimate users, SPC-SC and SPC-

FL, and the S corporations paid the entire consideration for such

assets from their own current operating revenues directly to SSI.

Petitioners reported no interest income and claimed no interest

expense for the amounts allegedly paid on their behalf by SPC-SC

and SPC-FL to SSI or SCNB.

     Moreover when SPC-SC and SPC-FL missed payments to SSI due

to poor cash-flow, SSI elected not to enforce the acceleration

clause in the S/B and S/S/S notes against petitioners.   Rather,

SSI revised the terms of the notes and never called on

petitioners to pay.    From such evidence we infer that SSI did not

look to petitioners to pay the indebtedness--rather, SSI looked

to the ultimate owners of the business and assets for payment;

i.e., SPC-SC and SPC-FL.   Consequently, petitioners' role in the

transactions was, at best, indirect.25

25
     Furthermore, with respect to the SPC-FL transaction, the
record contains additional evidence that in substance SSI sold
its Florida operating assets directly to SPC-FL. Form 8594,
filed with SPC-FL's 1990 Form 1120S, indicates that the assets in
                                                   (continued...)
                               - 33 -


     Petitioners argue that we should respect the form of the

transactions as stipulated, yet they themselves failed to respect

the form that they advocate.   While no single factor is

conclusive, we believe that the defects in form that we have

discussed above, when viewed as a whole, demonstrate that the

substance of the transactions in issue was that SSI sold its

business and operating assets to SPC-SC and SPC-FL.   Petitioners

rely on Gilday v. Commissioner, T.C. Memo. 1982-242, n.8, for the

proposition that courts have been lenient to taxpayers who did

not take all of the steps in a transaction when to do so would

result in the utilization of fruitless steps.   We think

petitioners' reliance on Gilday is misplaced because the defects

in form that we have discussed above are not merely "fruitless

steps".   Generally, a transaction is to be given its tax effect

in accord with what actually occurred and not in accord with what

might have occurred.   Don E. Williams Co. v. Commissioner, supra

at 579-580.   Mr. Spencer testified that he was advised by his

certified public accountant as to how to arrange the transactions


25
 (...continued)
question were sold by SSI to SPC-FL for a consideration of
$1,150,000. We note that in his testimony at trial, Mr. Spencer
disputed the accuracy of the documentation concerning the Florida
transaction. Mr. Spencer asserts that he had no knowledge of the
Form 8594 filed with SPC-FL's 1990 Form 1120S. Mr. Spencer
further insists that the Form erroneously discloses SPC-FL as the
purchaser of the assets in question. We do not rely solely on
the Form 8594 in reaching our conclusion that in substance SSI
sold its business and assets to SPC-SC and SPC-FL.
                                - 34 -


in order to have basis in the corporate indebtedness.     Mr.

Spencer further testified that he was "very familiar with what

the documents needed to say."    In light of such advice and

knowledge, we find it significant that Mr. Spencer did not follow

through with all of the necessary steps.    Based on our thorough

review of the evidence contained in the record, we conclude that,

in substance, SSI sold certain operating assets directly (1) to

SPC-SC, in exchange for $270,000, in cash and a $900,000

promissory note,26 and (2) to SPC-FL, in exchange for a

$1,150,000 promissory note.   Accordingly, we find that there is

no direct indebtedness between the S corporations and

petitioners.27   It follows that payment by SPC-SC and SPC-FL to

SSI and SCNB was not on petitioners' behalf.

26
     Consideration for the assets consisted of $270,000 in cash
plus a $900,000 promissory note, for a total purchase price of
$1,170,000. SPC-SC borrowed $250,000 of the cash paid at closing
from SCNB. The source of the remaining $20,000 is not clear.
Thus, at the very least, SPC-SC paid $1,150,000 ($1,170,000 less
$20,000) in exchange for the SSI's South Carolina operating
assets.
27
     As we find no direct indebtedness, we need not reach the
question of whether there was the requisite "economic outlay".
See Estate of Leavitt v. Commissioner, 90 T.C. 206, 217 (1988),
affd. 875 F.2d 420 (4th Cir. 1989); Prashker v. Commissioner, 59
T.C. 172 (1972); Raynor v. Commissioner, 50 T.C. 762, 770-771
(1968). Furthermore, because of our finding with respect to the
substance of the transactions in issue, we need not consider
petitioners' contentions concerning the consequences of the so-
called back-to-back sales transactions. Petitioners' position
regarding the so-called back-to-back sales transaction is
dependent on a finding that the substance of these transactions
is equivalent to the stipulated form--an argument that we
considered and rejected.
                              - 35 -


     B.   SCNB Bank Loan to SPC-SC

     We next consider whether, due to Mr. Spencer's guaranty of

the bank loan made by SCNB directly to SPC-SC, he had any basis

in the bank loan, within the meaning of section 1366(d), that

would allow him to take into account his pro rata share of SPC-

SC's losses in determining his taxable income.

     This court has held that mere shareholder guaranties of S

corporation indebtedness generally fail to satisfy the

requirements of section 1366(d)(1)(B) (i.e., economic outlay plus

a direct indebtedness between the corporation and its

shareholders).   Estate of Leavitt v. Commissioner, 90 T.C. 206

(1988), affd. 875 F.2d 420, 422 (4th Cir. 1989); Raynor v.

Commissioner, 50 T.C. 762, 770-771 (1968); Brown v. Commissioner,

T.C. Memo. 1981-608, affd. 706 F.2d 755 (6th Cir. 1983).   No form

of indirect borrowing, including a guaranty, gives rise to

indebtedness from the corporation to the shareholders for such

purpose until and unless the shareholders pay part or all of the

obligation.   Raynor v. Commissioner, supra at 770-771; see also

Perry v. Commissioner, 47 T.C. 159, 164 (1966), affd. 392 F.2d
458 (8th Cir. 1968) (there is nothing in the statutory wording,

nor the regulations, nor the committee reports which warrants an

inference that a shareholder's contract of guaranty with

corporate creditors is tantamount to an indebtedness of the

corporation to the shareholder).   Prior to that crucial act,
                               - 36 -


liability may exist, but not debt to the shareholder.     Raynor v.

Commissioner, supra at 771.    This Court also has held that the

mere guaranty of a loan does not involve any economic outlay.

Estate of Leavitt v. Commissioner, supra at 422; Brown v.

Commissioner, supra.    Until the guarantor pays the obligation,

the guarantor does not have an actual investment.     Brown v.

Commissioner, supra; Underwood v. Commissioner, 63 T.C. 468, 476

(1975), affd. 535 F.2d 309 (5th Cir. 1976).

       Nonetheless, in Selfe v. United States, 778 F.2d 769, 773

(11th Cir. 1985), the Court of Appeals for the Eleventh Circuit28

concluded that a shareholder has basis in guaranteed loans for

purposes of section 1366(d)(1) where the facts demonstrate that,

in substance, the shareholder borrowed the funds and subsequently

advanced them to the S corporation.     In Selfe, the court reasoned

that the shareholder-guaranteed loan may be treated for tax

purposes as an equity investment in the corporation where the

lender looks to the shareholder as the primary obligor.     Id. at

774.    Thus, pursuant to Selfe, shareholder guaranteed loans may

give rise to basis in the shareholder's stock as an equity

investment within the meaning of section 1366(d)(1)(A).    The

taxpayer in Selfe entered the retail clothing business.    Prior to


28
     Absent stipulation to the contrary, the instant case is
appealable to the Court of Appeals for the Eleventh Circuit. See
Golsen v. Commissioner, 54 T.C. 742, 757 (1970), affd. 445 F.2d
985 (10th Cir. 1971).
                              - 37 -


incorporation of that business, the taxpayer pledged stock in a

family-owned corporation, Avondale Mills, in exchange for a line

of credit to be used in the business.    Subsequently, the clothing

business was incorporated as Jane Simon, Inc.    At the request of

the bank, all loans made to the taxpayer individually, with the

exception of $10,000, were converted to corporate loans (to Jane

Simon, Inc.).   The taxpayer guaranteed all such indebtedness to

the bank.   At trial, the loan officer employed by the bank

testified that the bank wanted the assurance of having the

corporation primarily liable for repayment of the loan, but that

the conversion did not abridge the stock pledged as collateral,

or the bank's rights against the taxpayer as guarantor, in the

event of the corporation's default.    Subsequently, the

corporation (Jane Simon, Inc.) granted the bank a security

interest in its receivables, inventory, and contract rights in

order to obtain renewal of its loans.

     Relying on Selfe v. United States, supra, petitioners argue

that the bank loan was, in substance, a loan to Messrs. Spencer

and Boozer and a subsequent capital contribution of such loan

proceeds to SPC-SC.

     There are, however, fundamental differences between the

instant case and Selfe.   The corporate indebtedness in Selfe was

preceded by a loan to the shareholder in her individual capacity.

That loan was subsequently converted to a corporate loan, upon
                              - 38 -


formation of the S corporation.   Unlike Selfe, the bank loan in

issue in the instant case was made directly to the S corporation.

Mr. Spencer therefore was never primarily liable for repayment of

the bank loan.

     Additionally, although in both Selfe and the instant case

each of the corporations granted security interests in its own

assets as collateral for the bank loans, the circumstances

surrounding each pledge of assets are very different.   In Selfe,

the corporation granted a security interest in its receivables,

inventory, and contract rights in order to secure renewal of the

original loans.   In the instant case, however, SPC-SC granted a

security interest in the assets acquired from SSI in order to

secure the initial loan, suggesting that, from the very

beginning, SCNB was looking to the operating assets of SPC-SC for

generation of the revenues necessary to support the loan

payments.

     Furthermore, unlike the taxpayer in Selfe, Mr. Spencer

failed to produce testimony from a bank representative concerning

the circumstances and expectations surrounding the bank loan.     No

one from SCNB was called to testify that SCNB looked primarily to

the SPC-SC shareholders, Messrs. Spencer and Boozer, for

repayment of the bank loan.   The only evidence that the bank

looked primarily to Messrs. Spencer and Boozer for repayment was

Mr. Spencer's own opinion to that effect.   Petitioners contend
                              - 39 -


that Mr. Spencer's testimony is corroborated by the fact that he

and Mr. Boozer pledged additional assets, personally owned by

them, as security for the bank loan.    Petitioners maintain that

the pledge of such additional assets goes beyond a mere guaranty

of a corporate debt and shows SCNB's intent to look primarily at

them for repayment.

     The record in the instant case does not persuade us that

SCNB primarily looked to the individuals for repayment.    It is

not surprising that a lender of a loan to a small, closely held,

corporation such as SPC-SC would seek the personal guaranty of

the corporation's shareholders.    Harris v. United States, 902
F.2d 439, 445 (5th Cir. 1990).    It is also not unusual that a

lender would require such shareholders to pledge collateral as

security for the guaranty.   Moreover, Mr. Spencer testified that

SCNB "obviously was looking at the operating assets of the

company that were producing the revenue in order to provide the

proceeds or the funds to make the [bank loan] payments," which

testimony directly contradicts his contention that the bank

looked primarily to him and Mr. Boozer for repayment of the bank

loan.

     Contrary to Mr. Spencer's testimony, the record contains

ample evidence that SCNB primarily looked to SPC-SC for repayment

of the loan.   SCNB made the bank loan directly to SPC-SC, which

repaid the bank loan from its current corporate revenues; Mr.
                               - 40 -


Spencer never paid anything.   Rather than accounting for the

$250,000 bank loan as a capital contribution or loan by the

shareholders, SPC-SC's Schedules L for the years in issue

reflected that its capital stock was only the SPC-SC

shareholder's $1,000 initial capital contribution and that its

paid-in capital was zero.   There is no indication that

petitioners treated the bank loan as a personal loan by reporting

SPC-SC's interest payments to SCNB as constructive dividend

income.   Moreover, petitioners claimed no interest deductions for

amounts paid by SPC-SC to SCNB.   Petitioners were not free to use

the funds as they chose--SCNB directed that the proceeds be paid

directly to SSI.   Accordingly, we conclude that SCNB primarily

looked to SPC-SC for repayment of the bank loan.   Consequently,

petitioners' reliance on Selfe v. United States, 778 F.2d 769

(11th Cir. 1985), is of no avail.

     We have considered the parties' remaining arguments

regarding the basis issues for purposes of section 1366(d) and

conclude that they are either without merit or unnecessary to

reach in light of our holdings above.

Amortization Issue

     Upon purchase of the assets, SPC-SC and SPC-FL erroneously

amortized the cost of the acquired intangible contract rights

based on 100 percent of the cost of such contracts.    The parties

now agree that the original amortizable bases of the acquired
                               - 41 -


contract rights must be reduced by 15 percent because only 85

percent of the cost of such contract rights is properly

amortizable.   Additionally, the parties agree that the allowable

amortization deduction for the acquired contract rights must be

adjusted in light of the 15-percent reduction to the original

amortizable bases.   The parties do not agree, however, as to the

method for calculating the allowable amortization deduction for

taxable years subsequent to 1990.29

     Section 167(a) generally allows as a depreciation deduction

a reasonable allowance for the exhaustion, and wear and tear

(including a reasonable allowance for obsolescence) of property

either used in a trade or business or held for the production of

income.   Intangible assets may be depreciated where it is known

from experience or other factors that the assets will be of use

in the business or in the production of income for only a limited

period, the length of which can be estimated with reasonable

accuracy.30    Sec. 1.167(a)-3, Income Tax Regs.

29
     The parties seek a decision regarding allowable amortization
for taxable years subsequent to 1990. Our decision with respect
to the amortization allowance, however, is limited to the taxable
years in issue in the instant case.
30
     Sec. 197, which relates to the amortization of certain
acquired intangible assets, was added to the Code by the Omnibus
Budget Reconciliation Act of 1993 (OBRA-93), and applies to
property acquired after Aug. 10, 1993 (the date of enactment).
OBRA-93, Pub. L. 103-66, sec. 13261 (a), (g), 107 Stat. 312, 532,
540. Sec. 197 does not apply to the assets in issue in the
instant case because they were acquired prior to the date of
                                                   (continued...)
                              - 42 -


     The parties agree that the acquired contract rights must be

amortized using the straight line method.31   Under

30
 (...continued)
enactment.
31
     Numerous obsolete provisions in sec. 167 were eliminated by
the Omnibus Budget Reconciliation Act of 1990 (OBRA-90),
effective for property placed into service after Nov. 5, 1990
(the effective date). OBRA-90, Pub. L. 101-508, sec. 11812(a),
104 Stat. 1388, 1388-534. Specifically, sec. 167(b) was
rewritten and sec. 167(c) was stricken. OBRA-90, sec. 11812(a).
The legislative history, however, indicates that such changes
were “not intended to change in any respect the present-law rules
relating to the allowable methods of depreciation." H. Rept.
101-894, at 36 (1990). Pre-OBRA-90, sec. 167(b) and (c) provides
the allowable method of depreciation for the assets in issue in
the instant case because they were placed into service prior to
the effective date of the amendments made by OBRA-90.
     Prior to OBRA-90, pursuant to sec. 167(b) and 167(c), the
cost of intangible property was recovered using the straight line
method of depreciation. Former sec. 167(b) and (c) read as
follows:

     (b) Use of Certain Methods and Rates.--For taxable
     years ending after December 31, 1953, the term
     "reasonable allowance" as used in * * * [section
     167(a)] shall include (but shall not be limited to) an
     allowance computed in accordance with regulations
     prescribed by the Secretary, under any of the following
     methods:

          (1) the straight line method,

          (2) the declining balance method, using a rate not
          exceeding twice the rate which would have been
          used had the annual allowance been computed under
          the method described in paragraph (1),

          (3) the sum of the years-digits method, and

          (4) any other consistent method productive of
          an annual allowance which, when added to all
          allowances for the period commencing with the
          taxpayer's use of the property and including
                                                   (continued...)
                                  - 43 -


the straight line method, the cost or other basis of the property

less its estimated salvage value is deductible in equal annual

amounts over the period of the estimated useful life of the

property.     Sec. 1.167(b)-1(a), Income Tax Regs.    The allowance

for depreciation (amortization in the case of intangible assets)

for the taxable year is calculated by dividing (1) the adjusted

basis of the property at the beginning of the taxable year, less

salvage value, by (2) the remaining useful life of the property

at such time.     Id.

        Accordingly, under the straight line method, three elements

are necessary in order to properly compute a reasonable allowance

for amortization:       (1) The adjusted basis of the property,

discussed infra; (2) the estimated remaining useful life; and (3)

31
     (...continued)
              the taxable year, does not, during the first
              two- thirds of the useful life of the
              property, exceed the total of such allowances
              which would have been used had such
              allowances been computed under the method
              described in paragraph (2).

        (c) Limitations on Use of Certain Methods and Rates.--
        Paragraphs (2), (3), and (4) of * * * [section 167(b)]
        shall apply only in the case of property (other than
        intangible property) described in * * * [section
        167(a)] with a useful life of 3 years or more * * *
        [Emphasis added.]

     Thus, prior to OBRA-90, sec. 167(c) rendered the accelerated
amortization methods provided in sec. 167(b) inapplicable to
intangible assets, leaving only the straight line method.
                                - 44 -


the estimated salvage value as of the end of the useful life.

There is no salvage value for the acquired contract rights, and

the parties have stipulated the estimated useful life to be 15

years for termite contracts and 10 years for pest control

contracts.    Accordingly, the only element remaining to be decided

in the instant case is the proper adjusted bases of the acquired

contract rights for purposes of amortization.

     The basis on which amortization is to be allowed is defined

as the adjusted basis provided in section 1011 for determining

the gain on the sale or other disposition of the property.     Sec.

167(g).32    Pursuant to section 1011(a), the adjusted basis for

determining the gain or loss from the sale or other disposition

of property is the cost of the property determined under section

1012 (with certain exceptions not material here) adjusted as

provided in section 1016.    Section 1016(a)(2) provides, in

effect, that the basis of the property shall be adjusted by the

amount of any amortization previously allowed, but not less than

the amount allowable, with respect to the property.     Amortization

"allowed" is the amount actually deducted by the taxpayer and not

challenged by the Commissioner.    Virginian Hotel Corp. v.

Helvering, 319 U.S. 523, 527 (1943).     Consequently, the greater

of the amount allowed or allowable in a prior tax year reduces


32
     Sec. 167(g) was redesignated as sec. 167(c) by OBRA-90, Pub.
L. 101-508, sec. 11812(a)(1), 104 Stat. 1388, 1388-534.
                             - 45 -


the basis in the amortizable asset which, in turn, reduces the

amount available for amortization in subsequent years.   See,

e.g., Kilgroe v. United States, 664 F.2d 1168, 1170 (10th Cir.

1981).

     Respondent, citing Kilgroe v. United States, supra, contends

that the correct amortization deduction allowable to SPC-SC and

SPC-FL for taxable years after 1990 should be calculated by

apportioning the corrected amortizable bases of the properties,

as reduced by amortization allowed prior to taxable year 1991,

over the properties' remaining useful life.

     Petitioners, however, assert that the correct annual

amortization allowable to SPC-SC and SPC-FL should be calculated

by apportioning the corrected amortizable bases of the properties

without regard to amortization allowed prior to 1991, over the

agreed useful life (i.e., 15 years for termite contracts and 10

years for pest control contracts), until the remaining

amortizable bases are exhausted.   Citing Fribourg Navigation Co.

v. Commissioner, 383 U.S. 272 (1966), and section 1.167(a)-1(b)

and (c), Income Tax Regs., petitioners maintain that the original

annual straight line amortization allowance may be changed

prospectively only when there has been a change in either the

estimated useful life or the salvage value of the property in
                              - 46 -


question.33   Petitioners further contend that respondent's

method of calculating the allowable amortization deduction

contravenes the "annual accounting concept" as defined in Burnet

v. Sanford & Brooks Co., 282 U.S. 359 (1931).   Petitioners

maintain that respondent's method would, in effect, gradually

recapture the excessive depreciation from closed years by

offsetting it against future depreciation deductions over the

remaining lives of the affected contracts, thereby disregarding

the statute of limitations.   Petitioners cite Newark Morning

Ledger v. United States, 507 U.S. 546 (1993), for the proposition

that the primary purpose of an annual amortization deduction is

"to further the integrity of periodic income statements by making

a meaningful allocation of the cost entailed in the use


33
     Sec. 1.167(a)-1(b) and (c), Income Tax Regs., provides, in
relevant part, as follows:

     (b) The estimated remaining useful life may be subject to
     modification by reason of conditions known to exist at
     the end of the taxable year and shall be redetermined
     when necessary regardless of the method of computing
     depreciation. However, estimated remaining useful life
     shall be redetermined only when the change in the
     useful life is significant and there is a clear and
     convincing basis for the redetermination. * * *

     (c) Salvage value shall not be changed at any time
     after the determination made at the time of acquisition
     merely because of changes in price levels. However, if
     there is a redetermination of useful life under the
     rules of * * * [sec. 1.167(a)-1(b)], salvage value may
     be redetermined based upon facts known at the time of
     such redetermination of useful life. * * *
                              - 47 -


(excluding maintenance expense) of the asset to the periods to

which it contributes."   Id. at 553 (quoting Massey Motors, Inc.

v. United States, 364 U.S. 92, 104 (1960).    Petitioners argue

that, where, as in the instant case, there has been no change to

the useful life or salvage value (zero in the instant case),

basing the annual amortization allowance to be deducted (until

the amortizable basis of the asset has been exhausted) on the

correctly determined original amortizable bases of the assets

would more accurately reflect the annual year concept.

     The parties have agreed that the amortizable bases of the

acquired contract rights should be reduced by 15 percent, in

effect reallocating the purchase price among amortizable and

nonamortizable assets.   This reallocation, and the resulting

corrected amortizable bases, is similar to a purchase price

reduction that will affect the calculation of the amount of

amortization to be deducted in subsequent taxable years.    See,

e.g., Inter-City Television Film Corp. v. Commissioner, 43 T.C.
270, 286 (1964).   To calculate the bases for amortization for the

years in issue, section 1016(a)(2) requires that the corrected

amortizable bases be further reduced by the greater of

amortization allowed or allowable.     Computing & Software Inc. v.

Commissioner, 65 T.C. 1153, 1154 (1976).

     Petitioners do not deny that the adjusted bases of the

acquired contract rights must be reduced by the greater of
                              - 48 -


amortization allowed or allowable.     Rather, they dispute

respondent's contention that the annual amortization deduction

(as opposed to the bases of the assets in question) should be

calculated on the adjusted bases as corrected.     What petitioners

fail to recognize, however, is that it is the adjusted bases of

the assets in question on which the annual amortization deduction

is calculated.   The statutory language is clear:    Only the

adjusted basis of property at the beginning of any taxable year

is subject to depreciation in that year.     Secs. 167(g), 1011(a),

1016.   Not only is respondent's reduction of the intangible

contracts' corrected amortizable bases by the greater of

amortization allowed or allowable in accord with sections 167(g),

1011(a), and 1016(a)(2), but it fully complies with the straight

line method as defined in section 1.167(b)-1(a), Income Tax

Regs., under which the allowance for amortization is computed

annually based on the adjusted basis of property at the beginning

of the taxable year.34

     Moreover, we find Kilgroe v. United States, 664 F.2d 1168

(10th Cir. 1981) instructive as to the proper method for

calculating amortization for subsequent years where allowed

amortization was excessive in prior years.     In Kilgroe, the

taxpayer took depreciation deductions for certain buildings


34
     We note that petitioners do not challenge the validity of
sec. 1.167(b)-1(a), Income Tax Regs.
                                - 49 -


constructed at a cost of $578,030 based on a 3-year useful life.

Subsequently, the Internal Revenue Service disallowed part of the

taxpayer's depreciation deductions claiming that the buildings

had either (1) a useful life of 40 years with no salvage value,

or (2) a useful life of 3 years with a salvage value of $389,375.

The District Court subsequently determined that the buildings had

a useful life of 10 years with no salvage value.   The parties

could not agree on the proper method of computing the allowable

depreciation deduction for the 10-year period.   The Court of

Appeals for the Tenth Circuit set forth the appropriate procedure

for determining subsequent allowable depreciation when assets

have previously been excessively depreciated as follows:

     If at any time before property is discarded it develops
     that its useful life has been inaccurately estimated,
     depreciation should not be modified for prior years,
     but the remainder of the cost, or other basis not
     already provided for through a depreciation reserve or
     deducted from book value, should be spread ratably over
     the estimated remaining life of the property, and
     depreciation deductions taken accordingly.

Id. at 1170; see also Cohn v. United States, 259 F.2d 371, 377-

378 (6th Cir. 1958) (upon redetermination of the useful life,

depreciation is not modified for prior years, but the remaining

depreciated cost is spread ratably over the new estimated

remaining useful life and depreciation deductions taken

accordingly for the current and succeeding years).   We conclude

that the same logic should apply where a property's basis for

amortization is redetermined.
                              - 50 -


     Furthermore, we disagree with petitioners' contention that

no change can be made to the annual amortization allowance absent

a change to the estimated useful life or salvage value of the

property.   Under the straight line method of computing

amortization, the amortization allowance is calculated annually

based on three independent factors (i.e., the adjusted basis of

the property at the beginning of the taxable year, the salvage

value of the property, and the remaining useful life of the

property at such time).   Sec. 1.167(b)-1(a), Income Tax Regs.

"The reasonableness of any claim for depreciation * * *

[amortization in the case of intangible assets] is to be

determined upon the basis of conditions known to exist at the end

of the period for which the return is made."   Sec. 1.167(b)-0(a),

Income Tax Regs.   The annual straight line depreciation

allowance, therefore, is a fluid calculation from year to year

using estimates.   Accordingly, where there is an adjustment to

any one of the three factors used in the straight line method,

whether it be the adjusted basis, estimated useful life, or

salvage value, the annual straight line amortization allowance

must change as well.   Consequently, we reject petitioners'

contention that Kilgroe v. United States, supra, is

distinguishable because it did not consider the preeminence of

the annual accounting concept in calculating depreciation

deductions for open years where there has been no change in the
                              - 51 -


estimated useful life or salvage value, but there have been

excessive depreciation deductions allowed for taxable years now

closed.

     Additionally, the regulation cited by petitioners, section

1.167(a)-1(b) and (c), Income Tax Regs., is inapposite to our

decision because neither the estimated useful life nor the

salvage value of the contract rights is in issue.   Furthermore,

neither regulation contemplates the effect on the annual

amortization allowance where there has been an adjustment to the

original amortizable basis.

     Petitioners' reliance on Fribourg Navigation Co. v.

Commissioner, 383 U.S. 272 (1966), is misplaced.    The Court in

Fribourg considered whether the taxpayer was entitled to a

depreciation deduction in the year of an unanticipated sale of an

asset, prior to the end of its useful life, at a price exceeding

its adjusted basis.   In Fribourg, unforeseen circumstances

created an acute shortage of cargo ships, and the taxpayer was

able to sell his ship at a substantial gain.   The Commissioner

disallowed the depreciation deduction for the year of the sale,

on the ground that the tremendous appreciation in value of the

ship was inconsistent with any allowance for depreciation.    In

holding that the depreciation was allowable, the Supreme Court

noted that depreciation of assets and the gain on the sale of

assets are distinct concepts, and that such an unanticipated
                              - 52 -


increase in value should have no impact on depreciation, provided

that the original determination was reasonable.    Id. at 276-278.

     Fribourg did not contemplate the effect of an adjustment to

the original depreciable basis on the annual straight line

depreciation allowance.   Additionally, Fribourg did not consider

whether the adjusted depreciable basis should be further adjusted

by previously allowed depreciation in order to arrive at the

proper remaining basis for depreciation.    Rather, Fribourg

addressed the impact of fluctuations in the market value

subsequent to the original determination of salvage value.

     We conclude that respondent's method of calculating the

allowable amortization deduction would neither contravene the

annual accounting concept nor disregard the statute of

limitations.   Federal income taxes are generally assessed on the

basis of annual returns showing the net result of all the

taxpayer's transactions during a fixed accounting period.      Burnet

v. Sanford & Brooks Co., 282 U.S. at 363.    Although each year

stands separately, and an error made in computation of the tax

for one year cannot be corrected by making an erroneous

computation under the law of a later year, Greene Motor Co. v.

Commissioner, 5 T.C. 314, 316 (1945); MacMillan Co. v.

Commissioner, 4 B.T.A. 251, 253 (1926), the annual accounting

concept does not require us to close our eyes to what happened in

prior years, United States v. Skelly Oil Co., 394 U.S. 678, 684
                              - 53 -


(1969).   Keeping track of prior years' events is especially

necessary where, as in the instant case, the computation involves

the allowance for amortization.

     The annual amortization deduction calculation depends on

amortization allowed or allowable in prior years, and is subject

to change in subsequent years if any one of the three factors on

which it is based is redetermined.     Moreover, the reasonableness

of an allowance for amortization is to be determined in light of

conditions known to exist at the end of the period for which the

return is made.   Sec. 1.167(b)-0(a), Income Tax Regs.    The

depreciation regulations, therefore, contemplate that the

allowance may change as conditions change.

     The result we reach does no violence to the annual

accounting system.   Furthermore, respondent's method does not

disregard the statute of limitations as it does not seek to

modify amortization for prior years.

     We conclude that when the original amortizable basis is

redetermined, as in the instant case, the unrecovered cost, as

reduced by the greater of amortization previously allowed or

allowable, less salvage value (if any) should be spread over the

remaining useful life to arrive at the correct annual

amortization allowance for subsequent years.
                             - 54 -


     We have considered the remaining arguments of the parties

and find them either without merit or unnecessary to reach.


                                   Decisions will be entered

                              under Rule 155.